DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicants’ Preliminary Amendment, filed 9/24/2021, has been entered. Claims 21-40 are pending with claims 1-20 being currently (Preliminary Amendment) cancelled.
Drawings
The drawings are objected to under 37 CFR 1.83(1). The drawings must be made by a process which will give them satisfactory reproduction characteristics. Every line, number, and letter must be durable, clean, black (except for color drawings), sufficiently dense and dark, and uniformly thick and well-defined. The weight of all lines and letters must be heavy enough to permit adequate reproduction. This requirement applies to all lines however fine, to shading, and to lines representing cut surfaces in sectional views. Lines and strokes of different thicknesses may be used in the same drawing where different thicknesses have a different meaning. 
Fig. 29 does not have satisfactory reproduction characteristics. The drawing appears to be multi-generation copy. Some lines and numbers are not all solid. Further, some of the smaller/finer elements are not clear do to the darkness of the elements. 
The drawings are objected to under 37 CFR 1.84(m). The drawings are improperly shaded. The use of shading in views is encouraged if it aids in understanding the invention and if it does not reduce legibility. Shading is used to indicate the surface or shape of spherical, cylindrical, and conical elements of an object. Flat parts may also be lightly shaded. Such shading is preferred in the case of parts shown in perspective, but not for cross sections. See paragraph (h)(3) of this section. Spaced lines for shading are preferred. These lines must be thin, as few in number as practicable, and they must contrast with the rest of the drawings. As a substitute for shading, heavy lines on the shade side of objects can be used except where they superimpose on each other or obscure reference characters. Light should come from the upper left corner at an angle of 45°. Surface delineations should preferably be shown by proper shading. Solid black shading areas are not permitted, except when used to represent bar graphs or color.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless —
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
Claims 21, 24, 26, and 37-38 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kockeis et al. (US 20120097454).
Regarding claims 21 and 37: Kockeis discloses a machine 26 for a drilling plant and a method for operating a drilling plant (Fig. 2; [0059]). Kockeis discloses a base 22, an arm 84, and a tool 48 which is carried by the arm (Fig. 3; [0074]). Kockeis discloses that the tool comprises a receiver for a protective cap ([0175]). Kockeis discloses that the machine is operable to engage the protective cap and to remove or to install the protective cap from or on an end of a drilling tubular ([0176]). 
Kockeis discloses bringing a tubular out of a well and into an operating area of a drill floor, bringing a tool holding a protective cap into the operating area, the tool being arranged on a machine comprising an arm which is movable into the drill floor area, placing the protective cap on an end of the tubular with the tool, and operating a pipe handling machine so as to bring the tubular out of the operating area (see above; Figs. 2-3; [0059], [0074], [0175], [0176], [0227], [0228]; claims 40, 76). 
Regarding claim 24: Kockeis discloses that the receiver is rotatable and operable to spin in or to spin out the protective cap from the end of the drilling tubular ([0176]). 
Regarding claim 26: Kockeis discloses a pipe handling machine that the machine is arranged on or adjacent to a drill floor and is operable to engage the drilling tubular when the drilling tubular is held in a vertical position by the pipe handling machine (Figs. 1, 4). 
Regarding claim 38: Kockeis discloses that the step of placing the protective cap on the end of the tubular with the tool comprises rotating the tubular while holding the protective cap fixed with the tool or operating the tool to rotate the protective cap while holding the tubular fixed ([0176]). 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 33 and 35 is rejected under 35 U.S.C. 103 as being unpatentable over Kockeis et al. (US 20120097454) in view of Baker (US 2696039).
Kockeis discloses the invention substantially as claimed and as discussed above.
Regarding claim 33: Kockeis discloses a method for operating a drilling plant (see above; Fig. 2; [0059]). Kockeis discloses bringing a tubular into an operating area of a drill floor and a machine comprising an arm which is movable into the operating area (see above; Fig. 3; [0074]). As discussed above, Kockeis discloses that the tool comprises a receiver for a protective cap ([0175]) and that the machine is operable to engage the protective cap to install the protective cap on an end of a drilling tubular ([0176]). Thus, Kockeis does not explicitly disclose that the tubular comprising a protective cap at an end thereof, bringing a tool into engagement with the protective cap, that the tool is arranged on a machine, removing the protective cap from the tubular with the tool, and operating the machine so as to bring the protective cap out of the operating area with the tool.
The examiner finds that it would be obvious to remove a cap using a machine that discloses applying a cap but does not relay on that obvious step. Baker teaches removing a protective cap (col. 1, lines 27-30). Baker teaches that the tubular comprising a protective cap at an end thereof, bringing a tool into engagement with the protective cap, that the tool is arranged on a machine, removing the protective cap from the tubular with the tool, and operating the machine so as to bring the protective cap out of the operating area with the tool cap (col. 1, lines 27-41). Before the effective filing date of the claimed invention, it would have been obvious to one having ordinary skill in the art and the benefit of the cited art to have modified Kockeis so that the machine of Kockeis can also remove a protective cap as taught by baker. Thus, Kockeis, as modified by Baker, would be configured so that the tubular comprises a protective cap at an end thereof, bringing a tool into engagement with the protective cap, that the tool is arranged on a machine, removing the protective cap from the tubular with the tool, and operating the machine so as to bring the protective cap out of the operating area with the tool. As both Kockeis and Baker teach protective caps for tubular, as Kockeis explicitly teaches installing a protective cap, as Baker explicitly teaches removing a protective cap, as it is notoriously well known in the art to use protecting end caps on tubulars to protect the threaded areas, and as those caps must be removed before a tubular is inserted in a wellbore and added after a tubular is removed from a wellbore, it would have been within routine skill to have configured a machine to perform two operations selected from a finite selection of operations (remove and install). Such a selection and configuration would have been predictable with a reasonable expectation for success and no unexpected results. 
Regarding claim 35: Kockeis, as modified by Baker, discloses operating the machine so as to place the protective cap in a storage area (Baker - col. 1, lines 27-41).
Allowable Subject Matter
Claims 22-23, 25, 27-32, 34, 36, and 39-40 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Lien et al. (GB 2577290 - IDS), Lien et al. (US 20210355758), and Taylor (US 2941283) alone or in combination disclosed variously claimed features such as a drilling plant, a tubular handling apparatus, a machine having an arm and tool, that the tool is configured to add or remove a protective cap, and a method of use.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TARAS P BEMKO whose telephone number is (571)270-1830.  The examiner can normally be reached on Monday-Friday 8:00-5:00 (EDT/EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Flynn can be reached on 571-272-9855.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Taras P Bemko/
Primary Examiner, Art Unit 3672
12/12/2022